PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/420,853
Filing Date: 31 Jan 2017
Appellant(s): Linderman, Ryan



__________________
Sherry A. Bergmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/10/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/10/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Related Appeals
The Examiner brings to the attention of the Board that there has been a related appeal, 2019-003150 relating to application no. 15/068,922.
Scope of the Invention
Independent claims 1 and 10 require “without any grounding connector for connecting to ground.”  This is understood based upon the disclosure in para. [0024] of the specification that an “inverter 104 [that] does not require any connection to ground” and therefore would be the basis of not having a grounding connector.  The phrase “grounding connector” does not appear anywhere with the originally filed disclosure.  In addition, the enclosure is incapable of being grounded because the enclosure is formed from an insulating material.  The claims or the disclosure do not prohibit that that either direct current (DC) input or alternating current (AC) output from being grounded which would in effect ground the electronics internal to the claimed inverter.  See Examiner’s 35 U.S.C. 112b rejection of the Final Rejection dated 5/5/20, where the claimed limitation of “the inverter having no connection to ground” has been amended to be “without any grounding connector for connecting to ground” which clarifies that the 
Double patenting
Appellant argues for all of the double patenting rejections “the cited art does not disclose, teach, suggest the features of Appellants claims, as discussed below” (Br. 6-8).  Appellant makes this generalized statement for all of the nonstatutory double patenting rejections.  However since the Appellant has failed to presented any specific arguments as to either limitations that the secondary references fail to disclose or suggest, or that there is no motivation to combine the secondary references with either US patents 9,584,038 or 10,765,015.  In particular, the “discussed below” is relating to the art rejections, and not in combination with the claims of the previously issued US patents 9,584,038 or 10,765,015.
Terado, Simona and PG & E
The Appellant argues:
there is no teaching, motivation or suggestion to modify the cited references as proposed by the Examiner” (App. Br. 9).  

Claim 1 requires “the AC port configured for coupling the AC output to an AC power distribution grid” (emphasis added).  Therefore, the “AC power distribution grid” is not positively claimed.  Therefore, the AC port only has to be capable of being connected coupling to the AC power distribution grid, and does not actually have to be coupled to the AC power distribution grid.  Appellant’s own disclosure in figure 1 and at para. [0019] discloses “an AC cable assembly 120 that interconnects the inverters 104 to couple the generated AC power to a utility panel or junction box 122 and, ultimately, to an AC grid” which discloses an indirect coupling to the AC power distribution grid. 

It is entirely unclear to the Appellant as to why one skilled in the art would seek to modify Terado to achieve this function when the electric vehicle of PG&E already provides it. Further, the Examiner has not provided any reasoning as to why one skilled in the art, in trying to make electric vehicles suppliers of electricity to the grid (which is stated by the Examiner as the purpose for making the proposed combination - see Final Office Action, page 49), would choose to ignore the fact that PG&E’s V2G technology already achieves this goal and would seek to modify Terado’s inverter as proposed by the Examiner. (App. Br. 10).

The Appellant’s argument here is regarding Terado being modified by PG&E.  Because Terado provides no teachings of an inverter being configured to be coupled to the AC power distribution grid, the Examiner uses the teachings of PG&E to fill in this gap.  The PG&E reference is used to teach or suggest the claimed limitation of “the AC port [of the inverter] configured for coupling the AC output to an AC power distribution grid”, which the Terado’s disclosure lacks. 
Impressible hindsight
The Appellant:
submits that it is only with use of information gleaned from Appellant’s own disclosure and the use of impressible hindsight that the Examiner has arrived at the proposed modification. (App. Br. 10). 

The Appellant argues “[a]s is well-known in the art, not every inverter is capable of generating power that can be coupled to the power grid; inverters must meet various safety and power quality requirements in order to be connected to a utility grid and to inject power onto said grid” (App. Br. 11).  First, in response to Appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Second, in the originally filed application, there are no teachings regarding any specific electronics or structure of the disclosed inverter providing for coupling to the AC power distribution grid, or that the inverter is a special type of inverter.  Here the term “inverter” is interpreted by the Examiner as “an apparatus which converts direct current (DC) into alternating current (AC).”
In claim 1, the AC port is only required to be configured for coupling the AC output to the AC power distribution grid.  The inverter can be indirectly coupled to the AC power distribution grid through an intermediate component, such as Appellant’s disclosed utility panel or junction box, element 122, which could do the synchronizing of the frequency and phase, as the Appellant argues and insures that the AC output is of sufficient quality to be exported to the grid.  Again, there is no claimed feature of the inverter itself “must be capable of generating an AC output having the correct frequency and phase and having sufficient quality to meet grid requirements” (App. Br. 11).  It is noted that the term “frequency” is not mentioned anywhere in the specification.  In addition, the term “phase” is used to denote the number of AC phases (i.e., one two, or three) in the disclosed system, and not in any way mentioned pertaining to synchronizing of the AC phases of the inverter with the phases of the AC power distribution grid.
The Appellant cites “A Guidebook on Grid Interconnection and Islanded Operation of Mini-Grid Power Systems Up to 200 kW”, April 2013, https://www.osti.gov/servlets/purl/1171616” for the first time in their appeal brief (App. Br. 11), which is after prosecution has closed.  The Appellant has also not provided a copy of this document and has not cited this document on an Information Disclosure Sheet (IDS) for Examiner’s consideration as being relevant to the invention. 
No motivation to combine
The Appellant argues:
[t]here is nothing in Terado that discloses, teaches, or suggests that Terado’s inverter is capable of generating a grid-quality AC output synchronized to the grid voltage; further, the Examiner does not provide any reasoning as to how Tirado’s inverter would be able to synchronize with the grid or provide an AC output of sufficient quality to be exported to the grid. There is simply no reason one skilled in the art would be motivated to make the combination proposed by the Examiner. Without a motivation to combine, the Examiner cannot support a prima facie case of obviousness” (App. Br. 11).

Claim 1 requires “an inverter,” which requires as a minimum a single inverter, and this inverter only needs to be configured for coupling to an AC power distribution grid.  The claimed requirement is “the AC port configured for coupling the AC output to an AC power distribution grid” which first, the AC power distribution grid is not positively claiming.  Second, the term “coupling” allows for either direct or indirect coupling.  Since the coupling can be indirect, as indirectly through element 122 of the instant application, the inverter can be coupled through an intermediate element that conditions the AC output for injecting into the AC power distribution grid.
Inoperable for intended purpose
The Appellant argues: 
even if, arguendo, one were to make the proposed combination, modifying Tirado’s inverter as proposed by the Examiner (“to modify the apparatus of Terado with the AC power distribution grid of PG&E” - see Final Office 

Again there is just “an inverter” claimed which at a minimum is just a single inverter, and thus this inverter only needs to be “configured for coupling to an AC power distribution grid.”  The coupling can be either direct or indirect.  Since the coupling can be indirect, the electronics or relays necessary to protect the inverter would then be disposed external to the inverter, and the AC output of the inverter could therefore be indirectly coupled to the AC power distribution grid.
The Examiner believes that the Appellant is citing page 13 of “A Guidebook on Grid Interconnection and Islanded Operation of Mini-Grid Power Systems Up to 200 kW” that a special type of inverter (i.e., grid-tie inverters) is necessary for direct coupling to an AC power distribution grid.  First, a specific type of inverter has not been claimed.  Second the coupling can be indirect where the indirect coupling can provide the functionality of allowing an ordinary inverter to be able to be couple to the AC power distribution grid.
Dependent claim 9
The Appellant has not provided any additional arguments relating to examiner error in rejecting claim 9, therefore, the appeal of claim 9 rises and falls with the determination of whether there is examiner error in the rejection of independent claim 1. (App. Br. 12-13).
Wiest (US 8,435,063) reference
The Appellant respectfully submits that silence in Wiest with respect to “a ground connector” is not adequate proof of disclosure of “without any grounding connector”. . . Further, not only is Wiest silent with respect to the claimed limitation “without any grounding connector”, Wiest does not describe or suggest that a grounding connector is optional or 

During prosecution, the Examiner has provided evidence that ungrounded three-phase AC power systems exist and the AC power being configured in a delta-connected arrangement.  The Examiner also showed that Phoenix Contact Development & Manufacturing, the assignee of the U.S. patent no. 8,439,712 is headquartered in Germany, where “ungrounded electrical systems are common and, in fact, in Germany, ungrounded three-phase ac power at 230 volts comes directly into the dwellings” (see Wiles, John, “Ungrounded Electrical Systems!”, 1st paragraph, a copy placed in the file wrapper of the instant application on 8/27/20).
Basically, the Appellant is arguing that Wiest “contains no teaching or suggestion that a ground connector may be excluded,” and therefore is silent as to whether there is a ground connector that would connect the inverter to ground.  Wiest does not mention either electrical grounding or a grounding connector for connecting to ground, whatsoever.  The Examiner has provided evidence that the element of “without any grounding connector for connecting to ground” is or could be excluded because the connection to AC power distribution grid is accomplished without a ground connector because there is no disclosure of ground wires by in Wiest.    
Appellant cites International Business Mach. Corp. v. Ianacu, No. 2018-1065 et al. (Fed. Cir. Apr. 1, 2019).  In this decision, the Federal Circuit found that not only was there silence of the disputed limitation in the prior art reference, but that the prior art’s 
In another decision, WAG Acquisition, LLC v. WebPower, Inc., No. 2018-1617 (Fed. Cir. Aug. 26, 2019), the Federal Circuit held that the prior art need not expressly exclude the element, but there must be some sort of factual basis for finding that the element could be excluded; and that factual basis ought to be premised upon what the prior art reference does say, rather than upon what it does not say.  Here, the Wiest reference does disclose a 3-phase AC output  using wires, elements 92, 94 and 96 without a separate ground wire.  Since there is no ground wire, then there is no need for a ground connector.  The Examiner has shown evidence that ungrounded electrical systems do exist (Wiles, supra), which if an electrical system is ungrounded, then there would be no need for a ground connector because there is no ground wire to be coupled to the inverter. 
Marroquin (US 2015/0188486) reference
Appellant argues:

the Examiner asserts that the Marroquin reference is used for teaching an enclosure made of an insulating material - molded plastic - and that the Examiner’s motivation to combine cites the use of Marroquin’s molded plastic as advantageous because it is an economical readily moldable material. (Final Office Action, page 3). The Examiner provides no support though as to why Marroquin’s molded plastic is any more economical than Wiest’s existing enclosure; rather, the Examiner has only articulated mere conclusory statements that using molded plastic is advantageous because it is an economical readily moldable material. “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” [KSR] International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Appellant respectfully maintains that it is only with the use of information 

Wiest is silent as to what material Wiest’s enclosure is made from.  Therefore, to fill in this gap, the Examiner brought in Marroquin reference to disclose or suggest this limitation and substitute Marroquin’s insulated enclosure for the enclosure of Wiest.  “The [Supreme] Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  United States v. Adams, 383 U. S. 39, 50-51 (1966).  To fill in this gap, the Examiner brought in Marroquin reference to disclose or suggest the limitation of “an enclosure formed of an insulating material” and substitute the enclosure of Marroquin for the enclosure of Wiest.  The Examiner has shown that an enclosure formed of an insulating material is known in field of inverters.  Appellant have not presented any reasons why the substitution would provide other than a predictable result.  Therefore, the Examiner has provided articulated reasoning required.
Claims 2-8 and 13-20
The Appellant has not provided any additional arguments relating to examiner error in rejecting claims 2-8 and 13-20, therefore, the appeal of claims 2-8 and 13-20 rises and falls with the determination of whether there is examiner error in the rejection of independent claims 1 or 10. (App. Br. 15-20).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT J HOFFBERG/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        
Conferees:

/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835              

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.